        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 1 of 27




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

THE SATANIC TEMPLE,

             Plaintiff,

v.                                                          Case No:______________

CITY OF BELLE PLAINE, MINNESOTA;
Councilman CARY COOP, individually and
as City Council Member of the City of Belle Plaine, MN;
Councilwoman THERESA MCDANIEL, individually
and as City Council Member of the City of Belle Plaine, MN;
Councilman BEN STIER, individually and as
City Council Member of the City of Belle Plaine, MN;
Councilman PAUL CHARD, individually and
as City Council Member of the City of Belle Plaine, MN; and,
Mayor CHRISTOPHER MEYER, individually and
as Mayor of the City of Belle Plaine, MN,

             Defendants.

_________________________________________________ /

                                    COMPLAINT

      NOW COMES Plaintiff, The Satanic Temple (“TST”), through its undersigned

attorneys, and hereby files this Complaint alleging violations of the United States

Constitution, federal statutes, and state law against the City of Belle Plaine, Minnesota

(hereinafter “Belle Plaine”), and Councilman Cary Coop, Councilman Ben Stier,

Councilman Paul Chard, former Councilwoman Theresa McDaniel and Mayor

Christopher Meyer (hereinafter “individual person Defendants”). Plaintiff’s claims arise

under the United States Constitution and 42 U.S.C. §1983 for deprivation of

constitutional rights under color of state law; under the Religious Land Use and


                                      Page 1 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 2 of 27




Institutionalized Persons Act of 2000, Pub. L. 106–274, codified as 42 U.S.C. § 2000cc et

seq.; and under the Minnesota State Constitution, Article I, Sec. 2, {Sec. 11} and Sec.

16, and under state law for breach of contract and promissory estoppel. Plaintiff alleges

as follows:

                         SUBJECT MATTER JURISDICTION

1.     This Court possesses subject matter jurisdiction pursuant to 28 U.S.C. §1331

because Plaintiff’s claims arise under the Constitution and 42 U.S.C. §1983 for

constitutional violations under color of state law and under 42 U.S.C. 2000cc. This Court

possesses supplemental jurisdiction over Plaintiff’s breach of contract and promissory

estoppel claims and state constitutional claims pursuant to 28 U.S.C. 1367 (a) because the

state law claims are so related to federal claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.

                              PERSONAL JURISDICTION

2.     This Court enjoys personal jurisdiction over the Defendants because their

challenged conduct violating Plaintiff’s federal and state constitutional rights, federal

statutory rights, and violations of state law occurred in Minnesota where Defendants

work and reside.

                                          VENUE

3.     Venue in this District is proper under 28 U.S.C. §1391 (b) because the events that

gave rise to Plaintiff’s claims arose in this District and Defendants reside here.



                                        Page 2 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 3 of 27




                                        PARTIES

4.     Plaintiff TST is a Massachusetts church organized under section 501 (c) (3) of the

Internal Revenue Code. It holds weekly religious services at its headquarters in Salem,

Massachusetts.

5.     TST’s adherents do not believe in any supernatural beings, including the Devil,

and do not worship Satan or believe in magic. TST adherents believe in reason, empathy,

and the pursuit of knowledge. TST’s religious tenets are sevenfold:

       (1)    One should strive to act with compassion and empathy towards all creatures
              in accordance with reason;

       (2)    The struggle for justice is an ongoing and necessary pursuit that should
              prevail over laws and institutions;

       (3)    One’s body is inviolable, subject to one’s own will alone;

       (4)    The freedoms of others should be respected, including the freedom to
              offend. To willfully and unjustly encroach upon the freedoms of another is
              to forgo your own;

       (5)    Beliefs should conform to our best scientific understanding of the world.
              We should take care never to distort scientific facts to fit our beliefs;

       (6)    People are fallible. If we make a mistake, we should do our best to rectify
              it and resolve any harm that may have been caused; and,

       (7)    Every tenet is a guiding principle designed to inspire nobility in action and
              thought. The spirit of compassion, wisdom, and justice should always
              prevail over the written or spoken word.

6.     Defendant Belle Plaine is an incorporated City located in Scott County, Minnesota

and is sui generis. It was incorporated as a City in 1974. The City Council is the

governing authority for Belle Plaine and consists of the Mayor and four Councilpersons

elected at-large.

                                       Page 3 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 4 of 27




7.     Defendant Christopher G. Meyer is an individual person, sui generis, and was the

Mayor of Belle Plaine at all times relevant to Plaintiff’s claims.

8.     Defendant Ben Stier is an individual person, sui generis, and was a member of the

Belle Plaine City Council at all times relevant to Plaintiff’s claims.

9.     Defendant Cary Coop is an individual person, sui generis, and was a member of

the Belle Plaine City Council at all times relevant to Plaintiff’s claims.

10.    Defendant Paul Chard is an individual person, sui generis, and was a member of

the Belle Plaine City Council at all times relevant to Plaintiff’s claims.

11.    Defendant Theresa McDaniel is an individual person, sui generis, and was a

member of the Belle Plaine City Council at all times relevant to Plaintiff’s claims.

12.    All individual person Defendants, save for Theresa McDaniel, are sued in both

their individual and official capacities. Ms. McDaniel is sued in only her individual, non-

official capacity.

                                          FACTS

13.    On February 2, 2017, the Belle Plaine City Council, by a vote of 3-1, enacted

Resolution 17-020 (hereinafter “enacting Resolution”) entitled: “ESTABLISHING A

POLICY REGARDING A LIMITED PUBLIC FORUM IN VETERANS

MEMORIAL PARK.” See Exhibit “1” attached to the Complaint hereto.

14.    Among other things, the enacting Resolution explained in “WHEREAS” clauses

that “the Council wishes to allow private parties access to Veterans Memorial Park for

the purpose of erecting displays keeping with the purpose of honoring and memorializing

veterans;” and, that “the Council now desires to adopt this formal, written policy to

                                        Page 4 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 5 of 27




codify the procedure for private parties to recognize, honor, and memorialize veterans by

erecting displays at Veterans Memorial Park.” See Exhibit “1”.

15.    WHEREAS clause 7 of the enacting Resolution stated that “the Council accepts as

binding the applicability of general principles of law and all the rights and obligations

afforded under the United States and Minnesota Constitutions.” See Exhibit “1”.

16.    The body of the enacting Resolution contained thirteen (13) paragraphs. See

Exhibit “1”.

17.    Paragraph 1 of the enacting Resolution declared: “The City designates a limited

public forum in Veterans Memorial Park for the express purpose of allowing individuals

or organizations to erect and maintain privately owned displays that honor and

memorialize living or deceased veterans, branch of military and Veterans organizations

affiliated with Belle Plaine.” See Exhibit “1”.

18.    Paragraph 3 of the enacting Resolution stipulated that interested parties submit

applications to the City Administrator to erect a display within the limited public forum

with a prescribed application fee. See Exhibit “1”.

19.    Paragraph 4 of the enacting Resolution set forth the boundaries of the limited

public forum, specifications for placements of the displays, and a requirement that

applicants describe the display, including its dimensions and construction materials. See

Exhibit “1”.

20.    Paragraph 5 of the enacting Resolution stipulated the display dimensions,

construction materials, aesthetics, and fidelity to the purpose of honoring veterans, a



                                       Page 5 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 6 of 27




branch of the military, or Veterans organizations affiliated with Belle Plaine that must be

satisfied to receive a display permit. See Exhibit “1”.

21.    Paragraph 7 of the enacting Resolution limited the duration of approved displays

to one year, with an option of reapplication. See Exhibit “1”.

22.    Paragraph 8 of the enacting Resolution placed the burden of display upkeep and

repair on the applicant. See Exhibit “1”.

23.    Paragraph 9 of the enacting Resolution required the applicant to carry liability

coverage of $1,000,000 and to list the City as an additional insured. See Exhibit “1”.

24.    Paragraph 10 of the enacting Resolution required the owner of the display to repair

any damage or disrepair within 30 days of notice by the City Administrator. See Exhibit

“1”.

25.    Paragraphs 11 and 12 of the enacting Resolution dissociated the City from the

speech of the persons erecting displays in the limited public forum. See Exhibit “1”.

26.    Paragraph 13 of the enacting Resolution provided that display permits could be

terminated on ten days’ written notice by the City Administrator “[i]n the event the City

desires to close the limited public forum or rescind this policy.” See Exhibit “1”.

27.    In August 2016, a statute depicting a kneeling soldier before a Christian cross,

known locally as “Joe”, was erected by the Belle Plaine Veterans Club and placed in

Veterans Memorial Park, a Belle Plaine public park.

28.    The “Joe” memorial display was removed six (6) months later after Belle Plaine

was threatened with litigation to remove the display on public property because it

violated the Establishment Clause of the First Amendment. On April 8, 2017, the soldier

                                        Page 6 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 7 of 27




and cross were erected again and placed on display in the limited public forum pursuant

to the enacting resolution.

29.    In reasonable reliance on the enacting Resolution, Plaintiff submitted an

application on February 23, 2017, to erect a Veterans Memorial display in conformity

with Belle Plaine’s multiple requirements. Among other things, Plaintiff’s proposed

Veterans Memorial display included a plaque reading: “In honor of Belle Plaine veterans

who fought to defend the United States and its Constitution.” See approved design

depiction attached hereto as Exhibit “3”, attached. Plaintiff’s application was approved

on March 29, 2017 by City Administrator Michael J. Votca. Plaintiff received a permit

number LPF 17-02, attached hereto as Exhibit “2”, to use the Park property for its display

valid for one year.

30.    On June 29, 2017, Plaintiff alerted the City Administrator that its veteran’s

memorial monument, as depicted in attached Exhibit “3”, was complete and asked for

assistance in its installation, which was agreed to. Plaintiff has expended substantial

sums in the design and construction of its display in reliance on the enacting Resolution

and also obtained a ONE MILLION DOLLAR ($1,000,000.00) per occurrence liability

insurance policy for the TST veteran’s memorial monument, as required by the

Defendants. See Exhibit “4”.

31.    On July 17, 2017, after completion of the memorial and just prior to installation of

Plaintiff’s display honoring Belle Plaine veterans, Defendants voted unanimously to pass

Resolution 17-090 (hereinafter “rescission Resolution”, attached hereto as Exhibit “5”),

which rescinded the February 21, 2017, enacting Resolution.

                                       Page 7 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 8 of 27




32.    At the time the rescission Resolution was approved, two (2) permits for the

erection of displays in the Park’s limited public forum honoring veterans or a military

service had been granted. The first permit was granted to the Belle Plaine Veterans Club.

Pursuant to the permit, the Veterans Club re-installed the Veterans Memorial display

monument known as “Joe.” The second permit was issued to Plaintiff TST. See attached

Exhibit “2”. The latter’s display had yet to be installed. The monument known as “Joe,”

was installed on April 8, 2017, and was voluntarily removed more than three months

later, July 14, 2017- prior to the rescission Resolution.

33.    During the approximately 100 days that the Belle Plaine Veterans Club’s Veterans

Memorial display, “Joe”, was erected in what became the Belle Plaine Veterans

Memorial Park public park’s limited public forum, there had been no vandalism; there

had been no safety problems; there had been no complaints that the display was impairing

the serenity and decorum of the Park; there was no evidence that administering the

limited public forum was burdening City staff and law enforcement; and, there were no

complaints that the limited public forum was negatively impacting the public’s health,

safety and welfare.

34.    Defendants surreptitiously urged the Belle Plaine Veterans Club to dismantle its

display in advance of their rescission Resolution to make it more politically palatable

with a veneer of evenhandedness.

35.    The fifth WHEREAS clause of the rescission Resolution stated that “the City

Council has determined that allowing privately-owned memorials of displays in its Park

no longer meets the intent or purpose of the Park.” The statement did not reference any

                                        Page 8 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 9 of 27




event or use of the Park or new information since its enacting Resolution approximately

five months earlier that precipitated the City Council’s volte-face. See Exhibit “5”,

attached.

36.    The sixth WHEREAS clause in the rescission Resolution stated that “the City

Council has also determined that the continuation of the limited public forum may

encourage vandalism in the Park, reduce the safety, serenity, and decorum of the Park,

unnecessarily burden City staff and law enforcement, and negatively impact the public’s

health, safety and welfare.” See Exhibit “5”, attached.

37.    When the rescission Resolution was adopted, the number of displays in the Park’s

limited public forum was zero.

38.    When the rescission Resolution was adopted five months after the enacting

Resolution and with 100 days experience with the Vets display of “Joe,” the City Council

possessed neither direct nor circumstantial evidence or even plausible speculation that the

Park’s limited public forum encouraged vandalism, reduced the safety, serenity, and

decorum of the Park, unnecessarily burdened City staff and law enforcement, and

negatively impacted the public’s health, safety and welfare.

39.    No law enforcement official stated that the limited public forum created by the

enacting Resolution unnecessarily burdened law enforcement.

40.    The reasons advanced by Defendants for the rescission Resolution terminating the

limited public forum and preventing Plaintiff’s display honoring veterans were

counterfactual.   They were pretexts to discriminate against Plaintiff exclusively or



                                       Page 9 of 27
       CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 10 of 27




significantly because of its religious or other viewpoints or because of community

antagonism towards Plaintiff that had awakened public controversy.

41.    Defendant Belle Plaine explained the genuine as opposed to pretextual reason for

the rescission Resolution in a press release dated July 18, 2017. It stated that the Park’s

limited public forum had been terminated because of free speech controversy between

religious and non-religious communities that had attracted regional and national

attention, promoted divisiveness among residents of Belle Plaine, and portrayed the City

in a negative light.   The press release made no reference to vandalism, concerns about

safety, burdening City staff or law enforcement, or impairing public health or welfare.

42.    Defendants’ rescission Resolution retroactively terminated Plaintiff’s permit

authorizing erection of the display in the limited public forum for one year.

43.    At all times relevant to this Complaint, Belle Plaine and the individual person

Defendants were acting under the color of state law.

44.    All conditions precedent to the filing of this action have been performed, have

occurred or have been waived by Defendants.

45.    TST has been required to obtain the services of the undersigned attorneys to

prosecute this matter on its behalf and has agreed to pay them a reasonable fee for their

services. As such, Plaintiff TST is entitled to its reasonable costs and attorneys’ fees

under the Civil Rights Attorney’s Fees Award Act of 1976, 42 U.S.C. §1988, and as

otherwise awardable pursuant to applicable law.

              COUNT I - VIOLATION OF FREE EXERCISE CLAUSE

46.    Plaintiff realleges and incorporates by reference the allegations contained in

                                       Page 10 of 27
       CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 11 of 27




Paragraphs 1 - 45, above, as though fully set forth herein.

47.    Defendants’ motivation for enacting the rescission Resolution and terminating

Plaintiff’s permit to erect a display that honored veterans was significantly or exclusively

because of Plaintiff’s religious beliefs in violation of Plaintiff’s clearly established First

Amendment right to the free exercise of religion of which a reasonable person would

have known.

48.    The First Amendment of the United States Constitution, as incorporated through

the Fourteenth Amendment, prohibits a state or any political subdivision thereof from

prohibiting the free exercise of religion (the “Free Exercise Clause”).

49.    In committing the acts alleged above, the City of Belle Plaine, Minnesota, and the

individual person Defendants: Councilman Cary Coop, Councilman Ben Stier,

Councilman Paul Chard, and Mayor Christopher Meyer, each in their individual and

official capacities, and former Councilwoman Theresa McDaniel, in her individual

capacity, were all acting under color of state law.

50.    The actions of Belle Plaine, and the individual person Defendants have each

violated and, save for Councilwoman Theresa McDaniel who is no longer in office,

continue to violate Plaintiffs’ rights under the Free Exercise Clause by imposing a

substantial burden upon the religious exercise of Plaintiff TST and by intentionally

discriminating against Plaintiff on the basis of religious belief.

51.    A substantial burden has been imposed though discriminatory and arbitrary

revocation/denial/rescission of Plaintiff’s previously approved application to construct a

veteran’s memorial at Veterans Memorial Park, a Belle Plaine public park via the

                                        Page 11 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 12 of 27




rescission Resolution.

52.    Defendants discriminated against Plaintiff TST because of animus towards

Plaintiff’s religion.

53.    Defendants’ violation caused damage to Plaintiff in the form of money spent in

designing and constructing its display for the limited public forum and otherwise and the

intangible value of the free exercise of religion without discrimination.

54.    Plaintiff is entitled to injunctive relief from Defendants Belle Plaine, Councilman,

Cary Coop, Councilman Ben Stier, Councilman Paul Chard, and Mayor Christopher

Meyer, all acting in their official capacities.

55.    Defendants Belle Plaine and the individual person Defendants: Councilman, Cary

Coop, Councilman Ben Stier, Councilman Paul Chard, Councilwoman Theresa McDaniel

and Mayor Christopher Meyer, all acting in their individual and non-official capacities,

are liable to Plaintiff for damages in an amount not less than $50,000.00, or such amount

as to be determined at the trial of this cause and such other and further relief as is deemed

just and proper.

56.    Defendants are liable to Plaintiff for attorneys’ fees, costs, and interest.



                        COUNT II - VIOLATION OF FREE SPEECH

57.    Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 - 56, above, as though fully set forth herein.

58.    The First Amendment of the United States Constitution guarantees Plaintiff TST

the right to free speech and association.

                                        Page 12 of 27
       CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 13 of 27




59.    The actions of Belle Plaine, and the individual person Defendants have each

violated and, save for Councilwoman Theresa McDaniel who is no longer in office,

continue to violate Plaintiffs’ rights under the First Amendment of the United States

Constitution.

60.    The Defendants either intentionally, recklessly, or with callous indifference to the

federally protected rights of the Plaintiff TST have threatened, silenced, or chilled

Plaintiff TST’s rights to freedom of speech and association by enacting the improper

rescission Resolution, which constitutes adoption of policies prohibiting Plaintiff’s

protected viewpoint and free speech rights.

61.    Defendants’ motivation for enacting the rescission Resolution and terminating

Plaintiff’s permit to erect a display that honored veterans was significantly or exclusively

because of Plaintiff’s controversial but constitutionally protected religious viewpoints in

violation of Plaintiff’s clearly established First Amendment right prohibiting viewpoint

discrimination by government of which a reasonable person would have known.

62.    The Defendants’ actions caused irreparable harm to the federally protected rights

of the Plaintiff to freedom of speech and association, and served to harass, threaten,

silence, and chill these constitutional rights.

63.    An actual live controversy exists between the Plaintiff TST and the Defendants in

which the parties have genuine and opposing interests that are direct and substantial and

of which a judicial determination will be final and conclusive.

64.    Defendants’ violations have caused damage to Plaintiff in the form of money

expended in designing and constructing its display for the limited public forum and

                                        Page 13 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 14 of 27




otherwise and in deprivation of the intangible value of the exercise of free speech without

viewpoint discrimination.

65.    Plaintiff is entitled to injunctive relief from Defendants Belle Plaine, Councilman,

Cary Coop, Councilman Ben Stier, Councilman Paul Chard, and Mayor Christopher

Meyer, all acting in their official capacities.

66.    Defendants Belle Plaine and the individual person Defendants: Councilman, Cary

Coop, Councilman Ben Stier, Councilman Paul Chard, Councilwoman Theresa McDaniel

and Mayor Christopher Meyer, all acting in their individual and non-official capacities,

are liable to Plaintiff for damages in an amount not less than $50,000.00, or such amount

as to be determined at the trial of this cause and such other and further relief as is deemed

just and proper.

67.    Defendants are liable to Plaintiff for attorneys’ fees, costs, and interest.

                COUNT III-VIOLATION OF EQUAL PROTECTION

68.    Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 - 67, above, as though fully set forth herein.

69.    Defendants directly or indirectly deprived Plaintiff TST of the equal protection of

the laws, including but not limited to the due process clause of the Fourteenth

Amendment to the United States Constitution and common law contract laws, because of

Plaintiff’s controversial but constitutionally protected religious viewpoints.

70.    Defendants’ motivation for enacting the rescission Resolution and terminating

Plaintiff’s permit to erect a display that honored veterans was significantly or exclusively

to inflict harm on a politically unpopular group, i.e., Plaintiff, in violation of Plaintiff’s

                                        Page 14 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 15 of 27




clearly established equal protection right under the Fourteenth Amendment to be free of

invidious or unjustified discrimination of which a reasonable person would have known.

71.    Defendants’ violation caused damage to Plaintiff in the form of money expended

in designing and constructing its display for the limited public forum and otherwise and

the intangible value to be free from invidious or unjustified government discrimination

under the Fourteenth Amendment.

72.    Plaintiff is entitled to injunctive relief from Defendants Belle Plaine, Councilman,

Cary Coop, Councilman Ben Stier, Councilman Paul Chard, and Mayor Christopher

Meyer, all acting in their official capacities.

73.    Defendants Belle Plaine and the individual person Defendants: Councilman, Cary

Coop, Councilman Ben Stier, Councilman Paul Chard, Councilwoman Theresa McDaniel

and Mayor Christopher Meyer, all acting in their individual and non-official capacities,

are liable to Plaintiff for damages in an amount not less than $50,000.00, or such amount

as to be determined at the trial of this cause and such other and further relief as is deemed

just and proper.

74.    Defendants are liable to Plaintiff for attorneys’ fees, costs, and interest.



                   COUNT IV-VIOLATION OF CONTRACT CLAUSE

75.    Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 - 74, above, as though fully set forth herein.

76.    Plaintiff’s permit to erect a display that honored veterans in the limited public

forum for one year constituted a contract with Defendant City of Belle Plaine, Minnesota

                                        Page 15 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 16 of 27




protected from impairment by the Contracts Clause of the United States Constitution,

Article I, section 10, clause 1.

77.    In violation of the constitutional Contracts Clause cited above, Defendant City of

Belle Plaine retroactively rescinded Plaintiff’s permit, a copy of which is attached hereto

as Exhibit “2” without advancing any legitimate state interest and contrary to Defendant’s

pledge to follow the United States Constitution.

78.    Defendants’ violation caused damage to Plaintiff in the form of money expended

in designing and constructing its display for the limited public forum and otherwise and

the intangible value to be free from a Contract Clause violation.

79.    Plaintiff is entitled to injunctive relief from Defendants Belle Plaine, Councilman,

Cary Coop, Councilman Ben Stier, Councilman Paul Chard, and Mayor Christopher

Meyer, all acting in their official capacities.

80.    Defendants Belle Plaine and the individual person Defendants: Councilman, Cary

Coop, Councilman Ben Stier, Councilman Paul Chard, Councilwoman Theresa McDaniel

and Mayor Christopher Meyer, all acting in their individual and non-official capacities,

are liable to Plaintiff for damages in an amount not less than $50,000.00, or such amount

as to be determined at the trial of this cause and such other and further relief as is deemed

just and proper.

81.    Defendants are liable to Plaintiff for attorneys’ fees, costs, and interest.

             COUNT V-VIOLATION OF RELIGIOUS LAND USE AND
                INSTITUTIONALIZED PERSONS ACT OF 2000

82.    Plaintiff realleges and incorporates by reference the allegations contained in


                                        Page 16 of 27
       CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 17 of 27




Paragraphs 1 - 81, above, as though fully set forth herein.

83.    Section 2(a) of Religious Land Use and Institutionalized Persons Act of 2000, 42

U.S.C. §2000cc(a)(1) (“RLUIPA”) prohibits any government from imposing or

implementing land use regulations in a manner that imposes a substantial burden on the

religious exercise of a person, including a religious assembly or institution, unless the

government demonstrates that imposition of the burden on that person, assembly, or

institution is in furtherance of a compelling governmental interest and is the least

restrictive means of furthering that compelling governmental interest.

84.    Defendants’ rescission of the enacting Resolution imposed a substantial burden on

Plaintiff’s free exercise of religion and discriminated against Plaintiff on the basis of

religion in the implementation of a land use regulation of a public park was neither in

furtherance of a compelling government interest nor the least restrictive means of

furthering that compelling interest in violation of the RLUIPA.

85.    Defendants have deprived and continue to deprive Plaintiff of their rights to free

exercise of religion, as secured by RLUIPA, by imposing and implementing land use

regulations that place a substantial burden on their religious exercise without a

compelling governmental interest and without using the least restrictive means of

achieving any interest.

86.    Section 2(b)(2) of RLUIPA, 42 U.S.C. § 2000cc(b)(2), prohibits any government

from imposing or implementing land use regulations in a manner that discriminates

against any assembly or institution on the basis of religion or religious denomination.

87.    Defendants have violated RLUIPA, by implementing land use regulations in a

                                       Page 17 of 27
       CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 18 of 27




manner that intentionally discriminates against Plaintiffs on the basis of religion.

Specifically, Defendants exercised their land use powers to approve TST’s application,

permit number LPF 17-02, see Exhibit “2”, then revoke or deny Plaintiff’s permit, se

Exhibit “5”, knowing that Plaintiff had completed and financed its previously and

lawfully approved veteran’s memorial because it would have been a Satanic Temple

memorial and on the basis of community opposition grounded in anti-Satanist animus.

88.    Section 2(b)(3)(B) of RLUIPA prohibits any government from imposing or

implementing land use regulations in a manner that unreasonably limits religious

assemblies, institutions, or structures within a jurisdiction.

89.    Defendants have violated RLUIPA, by imposing and implementing a land use

regulation, to wit, Resolution 17-090, the rescission Resolution, attached as Exhibit “5”,

which revised/rescinded Resolution 17-020, attached hereto as Exhibit “1”.

90.     The rescission Resolution provision unreasonably limits religious assemblies,

institutions, or structures within the City of Belle Plaine in violation of Section 2(b)(2) of

RLUIPA, 42 U.S.C. § 2000cc(b)(2).

91.    Plaintiff has a private right of action to enforce violations of section 2000cc under

42 U.S.C. §2000cc-2.

92.    Defendants’ violation of the RLUIPA caused damage to Plaintiff in the form of

money expended in designing and constructing its display for the limited public forum

and otherwise and the intangible value to be free from religious discrimination.

93.    Plaintiff is entitled to injunctive relief from Defendants Belle Plaine, Councilman,

Cary Coop, Councilman Ben Stier, Councilman Paul Chard, and Mayor Christopher

                                        Page 18 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 19 of 27




Meyer, all acting in their official capacities.

94.    Defendants Belle Plaine and the individual person Defendants: Councilman, Cary

Coop, Councilman Ben Stier, Councilman Paul Chard, Councilwoman Theresa McDaniel

and Mayor Christopher Meyer, all acting in their individual and non-official capacities,

are liable to Plaintiff for damages in an amount not less than $50,000.00, or such amount

as to be determined at the trial of this cause and such other and further relief as is deemed

just and proper.

95.    Defendants are liable to Plaintiff for attorneys’ fees, costs, and interest.

                        COUNT VI - BREACH OF CONTRACT

96.    Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 - 95, above, as though fully set forth herein.

97.    Plaintiff TST and Defendants entered into a contractual agreement whereby

Plaintiff TST applied for a permit to erect a veteran’s memorial display in Belle Plaine’s

Veterans Memorial Park.

98.    Plaintiff TST applied for the permit, submitted plans and specifications for

approval and paid the permit fee in consideration of the contractual agreement as between

Plaintiff TST and Defendants.

99.    Defendants approved Plaintiff’s plans and issued a permit to Plaintiff to erect a

display that honored veterans in a limited public forum, permit number LPF 17-02. See

Exhibit “2”.

100.   Plaintiff performed all conditions precedent to installing the veteran’s memorial

display in the limited public forum pursuant to permit number LPF 17-02 and fully

                                        Page 19 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 20 of 27




complied with its contractual obligations with Defendants.

101.   Defendants unlawfully and without justification or excuse breached the permit

contract with Plaintiff via the rescission Resolution, which prohibited Plaintiff from

installing its display in the limited public forum, notwithstanding that the display had

been fully funded, insured and completed at the time of the breach. See Exhibits “3”, “4”

and “5”. Among other things, Defendants violated their contractual promise to obey the

United States Constitution.

102.   Defendants’ breaches caused damage to Plaintiff in the form of breach of contract

damages, including but not limited to costs of performance, expenses, fees and money

expended in designing and constructing its veteran’s memorial display for the limited

public forum and otherwise.

103.   Plaintiff is entitled to injunctive relief from Defendants Belle Plaine, Councilman,

Cary Coop, Councilman Ben Stier, Councilman Paul Chard, and Mayor Christopher

Meyer, all acting in their official capacities.

104.   Defendants Belle Plaine and the individual person Defendants: Councilman, Cary

Coop, Councilman Ben Stier, Councilman Paul Chard, Councilwoman Theresa McDaniel

and Mayor Christopher Meyer, all acting in their individual and non-official capacities,

are liable to Plaintiff for damages in an amount not less than $50,000.00, or such amount

as to be determined at the trial of this cause and such other and further relief as is deemed

just and proper.

105.   Defendants are liable to Plaintiff for attorneys’ fees, costs, and interest.

                       COUNT VII - PROMISSORY ESTOPPEL

                                        Page 20 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 21 of 27




106.    Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 - 103, above, as though fully set forth herein.

107.   Defendants made a clear and definite promise to Plaintiff in issuing TST permit to

erect a display that honors veterans in a limited public forum. See Exhibit “2”.

108.   Defendants intended to and in fact induced Plaintiff to rely on that promise in

obtaining a permit and designing and constructing a veteran’s memorial of approved

design that honored veterans in a limited public forum.

109.   Plaintiff detrimentally relied on the Defendants’ promise and expended financial

resources, time and talent to design and construct the approved veteran’s memorial

display in full performance of its obligations to Defendants.

110.   Defendants’ violated their promise and breached their contractual agreement with

Plaintiff by passing the rescission Resolution that prohibited Plaintiff from installing its

display in the limited public forum. See Exhibit “5”, attached.

111.   Enforcement of Defendants’ promise is required to prevent an injustice, including

but not limited to money damages for expenses reasonably incurred in designing and

constructing Plaintiff’s veterans memorial display.

112.   Plaintiff is entitled to injunctive relief from Defendants Belle Plaine, Councilman,

Cary Coop, Councilman Ben Stier, Councilman Paul Chard, and Mayor Christopher

Meyer, all acting in their official capacities.

113.   Defendants Belle Plaine and the individual person Defendants: Councilman, Cary

Coop, Councilman Ben Stier, Councilman Paul Chard, Councilwoman Theresa McDaniel

and Mayor Christopher Meyer, all acting in their individual and non-official capacities,

                                        Page 21 of 27
       CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 22 of 27




are liable to Plaintiff for damages in an amount not less than $50,000.00, or such amount

as to be determined at the trial of this cause and such other and further relief as is deemed

just and proper.

114.   Defendants are liable to Plaintiff for attorneys’ fees, costs, and interest.

         COUNT VIII - MINNESOTA CONSTITUTION - IMPAIRMENT OF
                              CONTRACT

115.   Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 - 114, above, as though fully set forth herein.

116.   Plaintiff’s permit number LPF 17-02, authorizing Plaintiff TST to erect a display

that honored veterans in the limited public forum of Belle Plaine Veterans Memorial Park

for one year constituted a contract with Defendants that is protected from impairment by

the Minnesota Constitution, Article I, section 11.

117.   In violation of Article I, section 11 of the Minnesota Constitution, Defendants

retroactively rescinded Plaintiff’s permit without advancing any legitimate state interest

and contrary to Defendant’s pledge to follow the Minnesota Constitution.

118.   Defendants’ violation caused damage to Plaintiff in the form of breach of contract

damages, including but not limited to costs of performance, expenses, fees and money

otherwise expended in designing and constructing its display for the limited public forum

and otherwise and the intangible value to be free from a violation of the Minnesota

Constitution, Article I, section 11.

119.   Plaintiff is entitled to injunctive relief from Defendants Belle Plaine, Councilman,

Cary Coop, Councilman Ben Stier, Councilman Paul Chard, and Mayor Christopher


                                        Page 22 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 23 of 27




Meyer, all acting in their official capacities.

120.    Defendants are liable to Plaintiff for attorneys’ fees, costs, and interest.

          COUNT IX - MINNESOTA CONSTITUTION - FREE EXERCISE OF
                                RELIGION

121.    Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 - 120, above, as though fully set forth herein.

122.    Defendants’ motivation for enacting the rescission Resolution and terminating

Plaintiff’s permit to erect a display that honored veterans was significantly or exclusively

because of Plaintiff’s religious beliefs in violation of the Minnesota Constitution, Article

I, section 16.

123.    Defendants’ violation has caused damage to Plaintiff in the form of money spent

in designing and constructing its display for the limited public forum and otherwise and

the intangible value of the free exercise of religion without invidious discrimination.

124.    Plaintiff is entitled to injunctive relief from Defendants Belle Plaine, Councilman,

Cary Coop, Councilman Ben Stier, Councilman Paul Chard, and Mayor Christopher

Meyer, all acting in their official capacities.

125.    Defendants are liable to Plaintiff for attorneys’ fees, costs, and interest.

   COUNT X - MINNESOTA CONSTITUTION – FREEDOM OF SPEECH AND
                         ASSOCIATION

126.    Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 - 125, above, as though fully set forth herein.

127.    Article 1 § 3 of the Minnesota Constitution guarantees individuals the right to free

speech and association, mandating that: “all persons may freely speak, write and publish

                                         Page 23 of 27
        CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 24 of 27




their sentiments on all subjects, being responsible for the abuse of such right.”

128.   The Defendants either intentionally, recklessly or with callous indifference to

Minnesota’s constitutionally protected rights have threatened, silenced, or chilled

Plaintiff’s rights to freedom of speech and association.

129.   Defendants’ motivation for enacting the rescission Resolution and terminating

Plaintiff’s permit to erect a display that honored veterans was significantly or exclusively

because of Plaintiff’s controversial but constitutionally protected religious viewpoints in

violation of Plaintiff’s clearly established Minnesota constitutional free speech rights

prohibiting suppression of speech and viewpoint discrimination by government.

130.   The Defendants’ policies and actions caused harm to the protected freedom of

speech and association rights of Plaintiff TST and served to harass, threaten, silence, and

chill these Minnesota constitutional rights.

131.   An actual live controversy exists between the Plaintiff TST and the Defendants in

which the parties have genuine and opposing interests that are direct and substantial and

of which a judicial determination will be final and conclusive.

132.   Defendants’ violation caused damage to Plaintiff in the form of the intangible

value of the exercise of free speech without viewpoint discrimination.

133.   Plaintiff is entitled to injunctive relief from Defendants Belle Plaine, Councilman,

Cary Coop, Councilman Ben Stier, Councilman Paul Chard, and Mayor Christopher

Meyer, all acting in their official capacities.

134.   Defendants are liable to Plaintiff for attorneys’ fees, costs, and interest.

                                  PRAYER FOR RELIEF

                                        Page 24 of 27
       CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 25 of 27




          WHEREFORE, Plaintiff respectfully requests this Court to enter an order

granting the following relief:

   a) That the Court determine and enter judgment that the acts and omissions of

       Defendants, as set forth above, violate the Free Exercise Clause and Free Speech

       Clause of the First Amendment, the Equal Protection Clause of the Fourteenth

       Amendment, the Contract Clause of the United States Constitution, 42 U.S.C.

       1983, and, the Religious Land Use and Institutionalized Persons Act of 2000, Pub.

       L. 106–274, codified as 42 U.S.C. § 2000cc et seq.;

   b) That the Court determine and enter judgment that the acts and omissions of

       Defendants, as set forth above, constitute a breach of contract and an enforceable

       contract under the theory of promissory estoppel;

   c) That the Court determine and enter judgment that the acts and omissions of

       Defendants, as set forth above, constitution violations of the Minnesota

       Constitution, Article I, sections 3, 11 and 16.

   d) That the Court order Defendants to permit Plaintiff to erect its display honoring

       veterans in the Park’s limited public forum in accord with the permit issued to

       Plaintiff on March 29, 2017;

   e) That the Court award Plaintiff compensatory damages for the violations of federal

       and state law, jointly and severally, as to each Defendant in an amount not less

       than $50,000.00, or such amount as to be determined at trial;

   f) That the Court award Plaintiff punitive damages pursuant to 42 U.S.C. §1983,

       jointly and severally as to the individual person Defendants, with interest;

                                       Page 25 of 27
       CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 26 of 27




   g) That the Court award Plaintiff attorney’s fees under the Civil Rights Attorney’s

       Fees Award Act of 1976, 42 U.S.C. §1988;

   h) That the Court award costs of this action to Plaintiff; and,

   i) That the Court grant Plaintiff such other and relief which the Court deems just and

       proper.

          Respectfully submitted this 25th day of April 2019.

                          Verification and Acknowledgements:

1) I have read this document. To the best of my knowledge, information and belief the
   information contained in this document is well grounded in fact and is warranted by
   existing law.

2) I have not been determined by any court in Minnesota or in any other State to be a
   frivolous litigant or subject to an Order precluding me from serving and filing this
   document.

3) I am not serving or filing this document for any improper purpose, such as to harass
   the other party or to cause delay or needless increase in the cost of litigation or to
   commit a fraud on the court.

4) I understand that if I am not telling the truth or if I am misleading the court or if I am
   serving or filing this document for any improper purpose, the court can order me to
   pay money to the other party, including the reasonable expenses incurred by the other
   party because of the serving or filing of this document such as court costs, and
   reasonable attorney fees.
                                                   PALADIN LAW, PLLC
                                                 By /s/ Larry A. Frost              .
                                                   Larry A. Frost (#0390227)
                                                   5123 West 98th Street, Suite 111
                                                   Bloomington, MN 55437
                                                   Telephone: (612) 839-5132
                                                   larry.a.frost.atty@comcast.net
                                           and
                                                    Bruce Fein(Pro Hac Vice Pending)
                                                    W. Bruce DelValle (Pro Hac Vice Pending)
                                                    FEIN & DELVALLE PLLC
                                                    300 New Jersey Avenue NW, Suite 900
                                       Page 26 of 27
CASE 0:19-cv-01122-WMW-JFD Doc. 1 Filed 04/25/19 Page 27 of 27



                                  Washington, DC 20001
                                  Telephone: (202) 465-8729
                                  bruce@feinpoints.com
                                  brucedelvalle@gmail.com
                                  Attorneys for Plaintiff The Satanic
                                  Temple.




                         Page 27 of 27
